filed more than one year after issuance of the remittitur on direct appeal
                and appellant had not demonstrated good cause to excuse the late filing.
                See NRS 34.726(1).

                            The label "supplemental" is a misnomer as there was not a
                post-conviction petition for a writ of habeas corpus filed prior to the filing
                of the supplement. In a motion for leave to file the supplement, appellant
                represented that he had submitted a post-conviction petition for a writ of
                habeas corpus on September 3, 2013.
                            We cannot affirm the order of the district court denying the
                supplemental petition as procedurally time barred. It is unclear from the
                record whether appellant submitted a petition for filing on or about
                September 3, 2013, and if he did, what happened to cause the petition not
                to be filed in the district court. If appellant had mailed a petition to the
                clerk of the district court on September 3, 2013, the petition would have
                been timely filed. Whether a petition was submitted for filing in
                September 2013, is of critical importance in determining the procedural
                posture of this case, and the district court made no inquiry to resolve
                appellant's assertion that he had submitted a timely petition.
                            On September 26, 2014, we directed the State to show cause
                why this matter should not be remanded to conduct an evidentiary
                hearing on whether a timely petition was submitted. The State has not
                filed a response to this order. We reverse the order of the district court
                denying the petition, and we remand for the district court to conduct an
                evidentiary hearing as to whether a timely petition was filed in this case.
                If the district court determines that a petition was submitted to the
                district court for filing in this case but that something occurred to prevent
                its being filed, the district court shall cause that petition to be filed and

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A 00>
                resolve the petition and the request to supplement the petition. 2 If the
                district court finds that no petition was filed, the district court shall enter
                a dispositional order on the supplemental petition. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 3



                                                                                       J.
                                                     Hardesty


                                                                                       J.
                                                     Douglas


                                                            Ckai                   .




                                                     Cherry



                cc: Hon. Douglas Smith, District Judge
                     Marvin Dwayne Mosby
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                       The district court may exercise its discretion to appoint counsel for
                       2
                the post-conviction proceedings. NRS 34.750(1).

                      This order constitutes our final disposition of this appeal. Any
                       3
                subsequent appeal shall be docketed as a new matter.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A